Citation Nr: 1601141	
Decision Date: 01/12/16    Archive Date: 01/21/16

DOCKET NO.  14-08 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for bilateral carpal tunnel syndrome.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1969 to February 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

The Veteran testified at a Board videoconference hearing in October 2015 and a copy of that transcript is of record.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals documents that are either duplicative or irrelevant to the issue on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has bilateral carpal tunnel syndrome that is related to his military service, to include his military occupational specialty (MOS) of AMH (8319/0000) or aviation structural mechanic.

The Board acknowledges that the Veteran's service treatment records are absent of any complaints, treatment, or diagnosis of bilateral carpal tunnel syndrome.  However, after considering the Veteran's MOS, private treatment records that show a diagnosis of bilateral carpal tunnel syndrome and the Veteran's October 2015 hearing testimony of continuity of symptoms since service, the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of his bilateral carpal tunnel syndrome.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Additionally, at the October 2015 Board hearing, the Veteran testified that he first sought treatment in the 1980s from Raleigh General Hospital,  he had surgery at Cabell Huntington on his left wrist, and he currently receives treatment from the Beckley VA Medical Center.  The Board notes that there are private treatment records regarding the Veteran's left wrist surgery already associated with the claims file.  However, a review of the Veteran's claims file does not reveal records from Raleigh General Hospital, Cabell Huntington, or the Beckley VA medical center.  As such, on remand all necessary attempts should be made to obtain these records.  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran another opportunity to identify any pertinent treatment records for his bilateral carpal tunnel syndrome.  Specifically, records from Raleigh General Hospital dated in the 1980s and records from Cabell Huntington regarding a left wrist surgery.  The RO/AMC should secure any necessary authorizations.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such.

2. Obtain all outstanding treatment records from the Beckley VAMC.  

3. Then, schedule the Veteran for VA examination with the appropriate medical professional to determine the nature and etiology of his bilateral carpal tunnel syndrome.  The Veteran's claims file, including this remand, should be made available for review by the examiner in conjunction with the examination.  The examiner should review the claims folder and this fact should be noted in the accompanying medical report.

The examiner should then provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed bilateral carpal tunnel syndrome is related to his military service, to include his MOS of aviation structural mechanic? 

In so opining, the examiner should address the Veteran's duties as an aviation structural mechanic, as reported by the Veteran, and the other lay and medical evidence of record.   

A complete rationale should be provided for all opinions.  

4. After completing the above, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




